PER CURIAM.
Upon consideration of the mandate of the Supreme Court of the United States, this day received and filed, answering certain questions heretofore certified by this court to the said Supreme Court of the United States, 62 S.Ct. 393, 86 L.Ed. -, in connection with the above entitled cause, it is now here ordered and adjudged by this court that the judgment of the said District Count of the United States for the District of New Jersey in this cause, 34 F.Supp. 1007, be, and the same is hereby, affirmed.